Citation Nr: 1209772	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to the one-time payment from the Filipino Veterans Equity Compensation Fund. 


WITNESSES AT HEARING ON APPEAL

Appellant, M. T. 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

In his claim for payment from the Filipino Veterans Equity Compensation Fund, the appellant indicated he had service in the Philippines from March 1945 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

In February 2012, a Video Conference hearing before the undersigned Acting Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

Under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its own provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997). 

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA. 

In this case, in June 2009, the National Personnel Records Center (NPRC) reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a). 

The appellant claims that he served with the 66th Infantry Battalion, PA, USAFIP NL (United States Armed Forces in the Philippines - Northern Luzon).  He contends that while his name is E.S.E., he did not provide a middle name or initial upon his enlistment, and his name was erroneously recorded as E.E.E. on his Certificate of Discharge.  During the Video Conference hearing before the undersigned, the appellant testified that he used the middle initial "E" during service because it was the name of his maternal grandfather.  He also asserts that his correct date of birth is March 25, 1925, while a Certification provided by the General Headquarters of the Armed Forces of the Philippines lists his date of birth as 8 March, 1924.  The Board notes that the Request for Information submitted to the NPRC indicated that appellant's name is E.S.E. and listed his date of birth as March 25, 1925.  

However, subsequent to the service verification certification, the appellant did submit a number of documents which he contends show that he had service in the United States Armed Forces.  He submitted a copy of a Certificate of Discharge dated in November 1945 for an individual named E.E.E.  He also submitted a copy of an Enlistment Record for an E.E.  Additionally, he provided a September 2009 Certification issued by the General Headquarters of the Armed Forces of the Philippines, which lists the military status of "E. NMI E." as "Guerrilla," and indicates that his organization was Combat Company, Headquarters Battalion, 66th Infantry, PA.  This Certification shows a discharge date in November 1945.  As noted above, the date of birth listed on this form was 8 March, 1924.  In support of his claim, the appellant also submitted an affidavit of two disinterested persons, copies of several identification cards for the appellant, copies of the appellant's records from the Philippine Veterans Bank, a voter certification for the appellant, and birth and marriage certifications for the appellant from the Republic of the Philippines, Office of the Civil Registrar.

Following receipt of these documents, no additional certification of the appellant's service was requested from the NPRC.  Thus, the Board finds that, pursuant to Capellan, a remand is required to ensure that the recently submitted evidence is considered by the appropriate service department.  Id. at 1381 (stating that VA's obligation includes assisting the claimant in developing his claim by making as many requests as are necessary to obtain relevant records from a Federal department or agency); see also Sarmiento v. Brown, 7 Vet. App. 80, 85   (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service."). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should secure NPRC/service department verification of the appellant's claimed service in the United States Armed Forces during World War II, to encompass consideration of all the additional information that was provided subsequent to the June 2009 service department certification.  In connection with this request, the RO should provide the NPRC/service department with copies of any relevant records in the claims file, specifically including the documents submitted by the appellant subsequent to the June 2009 certification, such as the copy of a Certificate of Discharge, the copy of an Enlistment Record, the September 2009 Certification issued by the General Headquarters of the Armed Forces of the Philippines, the affidavit of two disinterested persons, the copies of several identification cards for the appellant, the copies of the appellant's records from the Philippine Veterans Bank, the voter certification for the appellant, and the birth and marriage certifications for the appellant from the Republic of the Philippines, Office of the Civil Registrar.  The NPRC/service department should be requested to verify the appellant's service using the middle initial "E."  The response from the NPRC/service department should be associated with the claims file.

2.  After undertaking any additional development deemed appropriate, the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



